Citation Nr: 1549387	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  15-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability, to include residuals of right knee surgery.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has had pain in his right knee ever since his motor vehicle accident in-service, and that this incident is the nexus to his current knee disability.  The Veteran stated that the motor vehicle accident occurred in 1960 or 1961, while stationed in Germany at the Ramstein, Air Force Base.  VAMC records from December 2012 note that the Veteran stated he had right knee pain since his motor vehicle accident.  An April 2013 VAMC note indicates that the Veteran had right knee pain since his injury forty years ago, but that his pain had become much worse over the last few months.  The Veteran denied having a recent injury to his right knee.

In December 2013 the RO determined that the Veteran's military medical records may have been destroyed by a 1973 fire at the National Personnel Records Center, and are potentially unavailable.  

VA's duty to assist includes providing a VA examination when there is evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the symptoms of a disability may be associated with service is low.  Id. at 83.  In addition, VA's duty to assist is heightened when service treatment records have likely been destroyed by fire.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  

As the record shows that the Veteran has a current disability and there is lay evidence that such current disability is etiologically related to an in-service event, the Board finds that the Veteran should be afforded an examination and nexus opinion to assist him in substantiating his claim.   

When service treatment records have likely been destroyed by fire, the RO must assist the Veteran in obtaining sufficient evidence from alternate or collateral sources.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Veteran was requested to submit a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  That form was never associated with the claims folder.  The Board will provide the Veteran another opportunity to submit that information to VA.  The RO/AMC should ensure that all alternate or collateral sources have been considered and appropriate action taken.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must also be supplied a copy of the NA Form 13055 for his completion.  After receipt of the form, the Veteran should complete the form and submit it to the RO/AMC.  The RO/AMC must ensure that all alternate or collateral sources have been considered and appropriate action has been taken including requesting morning reports and sick reports.

2.  Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disability.  The file must be provided to and reviewed by the examiner.  [If the Veteran remains incarcerated and it is infeasible to afford him a VA examination then procure only the requested nexus opinion.] 

The examiner is requested to provide an opinion as to the following question:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability, to include residuals of knee surgery, is etiologically related to service.  In rendering this opinion, the examiner should do the following:  (1) note that the Veteran's service treatment records are unavailable; (2) consider the Veteran's statements which allege that he was involved in a motor vehicle accident in-service, and that he has had right knee pain ever since that incident; and (3) comment on whether any pathology associated with the right knee is consistent with the injury mechanism described by the Veteran.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



